Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to papers filed April 22, 2021 that submits a revised declaration, amends the specification, and amends claims 1, 4, 9-10 and 19 and cancels claims 2, 3 and 5-7 that based on these recent changes now regards a narrowing reissue application.  Claims 1, 4, 8-30 are pending with claims 21-30 being new.  
To clarify the record, the preliminary amendment received Nov. 18, 2019 is not entered based on remark by applicant that states two amendments to specification were withdrawn; thus, indicating preference of the recent amendment, received April 22, 2021, to replace the preliminary amendment, received Nov. 18, 2019.  The applicant remark, on page 14 in recent amendment received April 22, 2021, states regarding “the paragraph beginning at column 2, line 59… the Applicant has withdrawn that amendment to the specification” and states regarding “the paragraph beginning at column 3, line 4… the Applicant has withdrawn that amendment to the specification.”  Those two noted amendments to the specification in the preliminary amendment are not included in the recent amendment such that those associated paragraphs in the specification remain as original text and similarly claims 14 and 16 are original text by recent amendment and remarks therein.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 7990842 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed April 22, 2021, with respect to objection to drawings have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 
Applicant’s arguments, see pages 11-13, filed April 22, 2021, with respect to compliance with amendment under 37 CFR 1.173 have been fully considered and are persuasive.  The objection of amendment has been withdrawn. 
Applicant’s arguments, see pages 13-15, filed April 22, 2021, with respect to objection to specification for entering new matter have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see page 15, filed April 22, 2021, with respect to lack of written description under 35 USC 112 (pre-AIA ), first paragraph with rejection of clams 1, 4, 8-21 and  have been fully considered and are persuasive.  The rejection of claims 1, 4, 8-21, 23-30 has been withdrawn.    
Applicant’s arguments, see pages 15-16, filed April 22, 2021, with respect to indefiniteness under 35 USC 112 (pre-AIA ) second paragraph have been fully considered and are persuasive.  The rejection of claims 10 and 23 has been withdrawn. 
Applicant’s arguments, see page 16, filed April 22, 2021, with respect to improper broadening in reissue beyond two year statutory period under 35 USC 251 have been fully considered and are persuasive.  The rejection of claims 1, 4, 8-21, and 24-30 has been withdrawn. 
Applicant’s arguments, see page 16, filed April 22, 2021, with respect to defective declaration under 35 USC 251 have been fully considered and are persuasive.  The objection of declaration and rejection of claims 1, 4, 8-30 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, and 8-30 are allowed.  
The following is an examiner’s statement of reasons for allowance: the reasons for allowance as stated in action mailed 6/22/2009 in parent application 11/188771 is relied on herein but is revised for claim amendments herein: 
“the prior art fails to teach a signal generator that generates expanded long train sequence and inverse fast Fourier transform (IFFT) module processes the extended sequence and produces optimal extended long train sequence with minimal peak-to-average power ratio whereby the extended and optimal long train sequences are stored on multiple sub-carriers than standard configuration for orthogonal frequency division multiplexing scheme” as now recited in claim 1 and its associated dependent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992